DETAILED ACTION
	
Allowable Subject Matter
Claims 1-11 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the primary rotation axis of the feed positioner passes through a center of the antenna reflector and the primary rotation axis is perpendicular to the focal plane of the antenna reflector, the auxiliary rotation axis of the feed positioner is parallel to the primary rotation axis, the first and second arms form an equal-arm structure, each arm being arranged in a plane perpendicular to the primary and auxiliary rotation axes, and in combination with the remaining claimed limitations.
 	The closest relevant prior art of record, Cardiasmenos et al (US 6,204,822) teach an antenna for receiving data from low Earth orbit satellites, the antenna comprising: 
a fixedly mounted antenna reflector 60-62, a moveable feed 142, a feed positioner 112-116 configured to move the feed in the focal plane of the antenna reflector, the feed positioner having a primary rotation axis (via 128) and an auxiliary rotation axis (via 78), and  a control device configured to send control signals to the feed positioner, the feed positioner comprises a first arm 70 and a second arm 140, the feed is connected to an end of the second arm, and the first arm and the second arm are connected to each other at the auxiliary rotation axis and are adapted to be rotated with respect to each other.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Sletten, Gaudette, Mountcastle, Migdal, Staaden, Ogawa and Cook are cited as of interested and illustrated a similar structure to an antenna for receiving data from low Earth orbit satellites.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845